The Royce Funds 745 Fith Avenue New York, NY 10151 (212) 508-4500 (800) 221-4268 May 6, 2013 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: The Royce Fund File No. 002-80348 Gentlemen: This letter is filed pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and is a certification that the prospectus and statement of additional information with respect to The Royce Fund does not differ from that which was filed electronically in the most recent post-effective amendment. Sincerely, /s/ John E. Denneen John E. Denneen Secretary
